DETAILED ACTION
	This office action is in response to the election/restriction requirement filed June 07, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restriction
	Applicant’s election with traverse of the Invention Group II, claims 47-62, is acknowledged.  The traversal is on the ground(s) that the Office failed to establish or provide an appropriate explanation that a serious burden exists (Applicant’s Response).  This is not found persuasive because the exhaust pipe fitting as claimed have different modes of operation and unrelated to the method of operation particulate filter regeneration system.  In addition, the search required for any one of the Invention I is not necessarily required for the remaining Invention. 
	The requirement is still deemed proper and is therefore made FINAL.
	Claim 43 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected Invention.
	This application contains claim 43 being drawn to an invention nonelected with traverse.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
For Compact Prosecution purpose, a complete reply to the office action must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 47-48, 51, and 59-62 are rejected under 35 U.S.C. 102(a)(1)/103 as anticipated by Matsuo et al. (Matsuo) (Patent/Publication Number 2015/0361858) or, in the alternative, under 35 U.S.C. 103 as obvious over itself.
	Regarding claims 47, 51, and 59, Matsuo discloses a method of operation associated with a particulate filter (4) regeneration system (See Figure 2) (e.g. See Paragraph [0041] Additionally, an oxidation catalyst 3 having oxidation function and a filter 4 for trapping particulate substances in the exhaust emission are provided in the upstream of the first NOx catalyst 5 and the first supply valve 6. The oxidation catalyst 3 serves to oxidize a fuel component included in the exhaust emission, raise the temperature of the exhaust emission and flows out the heated exhaust emission to the filter 4, so that the particulate substances trapped by the filter 4 are oxidized and removed.), the method comprising: opening a first valve (6) downstream of a first fuel reservoir (9), a fuel pressure regulator (ECU 20) (e.g. The internal pressure of the supply path L1 may alternatively be estimated from, for example, the relationship between the driving power and the rotation speed of the pump 7. For example, in the pump 7, based on the phenomenon that an increase in pressure of urea water reduces the increase rate of rotation speed relative to driving power, the pressure of urea water may be estimated by using the relationship between the driving power and the rotation speed.), a second valve (16), and a pressure sensor (8) disposed between the first valve and the second valve, where the first valve (6) and the second valve (16) each define a portion of a first conduit (2) (e.g. See Figure 2-4; Paragraphs [0043-0045]); closing the first valve (Steps 104-105); after closing the first valve (from t12-t13), comparing a first pressure between the first valve and the second valve to a first threshold value (e.g. See Paragraphs [0055] ….. At S104, the flow determines whether filling of urea water into the first supply valve 6 is completed. More specifically, the determination process of S104 determines an estimated time when filling of urea water into the first supply valve 6 is expected to be completed, based on a variation in internal pressure of the supply path L1 as described later. In response to an affirmative answer at S104, the flow proceeds to S105. In response to a negative answer at S104, the flow repeats the processing of S104. At S105, the flow closes the first supply valve 6.); and if the first pressure between the first valve and the second valve is below less than the first threshold value, opening the second valve, closing the second valve (e.g. See Figure 2-5; Steps 103-107; Paragraphs [0054-0055]); and comparing a second pressure between the first valve and the second valve to a second threshold value (e.g. See Paragraph [0068] At the time t13, the first supply valve 6 is closed on completion of filling (processing of S105) and the second supply valve 16 is opened at the same time. This suppresses the increase in internal pressure of the supply path L1. Subsequently urea water is filled through the supply path L3 into the second supply valve 16. At a time when filling of urea water into the second supply valve 16 is expected to be completed (at a time t16 shown in FIG. 5(f)), a time rate of change (rise rate) in internal pressure of the supply path L1 is significantly increased from the previous time rate of change of the pressure in the time period from the time t15 to the time t16 as shown in FIG. 5(g). At this time, filling of urea water into the second supply valve 16 is detected. ….) (e.g. See Figure 2-5; Steps 103-107; Paragraphs [0065-0069]).  However; Matsuo fails to disclose the pressure sensor (8) disposed between the first valve and the second valve.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the pressure sensor at the pump would perform equivalent function to the pressure sensor disposed between the first valve and the second valve,  since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
With regarding to the preamble of claim 47, the recitation “ associated with a particulate filter (4) regeneration system” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

	Regarding claims 48, 60, Matsuo further discloses wherein further comprising, if the second pressure is above greater than or substantially equal to the second threshold value, opening the first valve and the second valve, and comparing a third pressure between the first valve and the second valve to a third threshold value (e.g. See Figure 2-5; Steps 103-107; Paragraphs [0065-0069]).
Regarding claim 61, Matsuo further discloses wherein adjusting the second valve includes: opening the second valve; and closing the second valve (e.g. See Figure 2-5; Steps 103-107; Paragraphs [0065-0069]).
  	Regarding claim 62, Matsuo further discloses wherein: the first valve is positioned downstream of a fuel pressure regulator (ECU 20) (e.g. The internal pressure of the supply path L1 may alternatively be estimated from, for example, the relationship between the driving power and the rotation speed of the pump 7. For example, in the pump 7, based on the phenomenon that an increase in pressure of urea water reduces the increase rate of rotation speed relative to driving power, the pressure of urea water may be estimated by using the relationship between the driving power and the rotation speed.); the first valve and the second valve each define a portion of a first conduit; or a combination thereof (e.g. See Figure 2-5; Steps 103-107; Paragraphs [0065-0069]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 53-58 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (Matsuo) (Patent/Publication Number 2015/0361858) in view of Taylor, III et al. (Taylor) (Patent/Publication Number 7,685,811).
	Regarding claim 53, Matsuo discloses all the claimed limitation as discussed above except that coupling one or more supply lines, each defining a conduit, to an exhaust pipe through at least one of one or more access ports disposed either upstream or downstream of a particulate filter; and igniting a fuel dispensed via the one or more supply lines thereby regenerating the particulate filter.
	Taylor teaches that it is conventional in the art, to use a method of operation associated with a particulate filter regeneration system (14, 16, 24, 26) including coupling one or more supply lines (54, 56), each defining a conduit, to an exhaust pipe (28, 30, 36, 38) through at least one of one or more access ports (36) disposed either upstream or downstream of a particulate filter (24, 26) (e.g. See col. 5, lines 54-67); and igniting (48, 50) a fuel (54) dispensed via the one or more supply lines thereby regenerating the particulate filter (e.g. See col. 5, lines 54-67; col. 6, lines 1-60).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use a particulate filter regeneration system including coupling one or more supply lines, each defining a conduit, to an exhaust pipe through at least one of one or more access ports disposed either upstream or downstream of a particulate filter; and igniting a fuel dispensed via the one or more supply lines thereby regenerating the particulate filter of Matsuo, as taught by Taylor for the purpose of supply additional fuel into the exhaust gas to oxidize particulate in the exhaust gas on an internal combustion engine, so as to regenerating a particulate filter in the exhaust gas of the engine, and further improve the performance of the engine and the efficiency of the emission system, since the use thereof would have been routinely practiced by those with ordinary skill in the art to maintain high purification efficiency of a particulate filter. 
	Regarding claim 54, Taylor further discloses wherein each supply line is configured to be coupled to a connector (146) (e.g. See col. 5, lines 54-67; col. 6, lines 1-60).
	Regarding claim 55, Taylor further discloses wherein the connector is configured to be releasably coupled to the at least one of the one or more access ports (e.g. See col. 5, lines 54-67; col. 6, lines 1-60).
	Regarding claim 56, Taylor further discloses dispensing a fuel through the one or more supply lines and into the exhaust pipe (e.g. See col. 5, lines 54-67; col. 6, lines 1-60).
	Regarding claim 57, Taylor further discloses wherein: the fuel is dispensed from a first reservoir, and the first reservoir different than a fuel source; the fuel source (122, 124) is configured to supply a second fuel to an engine; or a combination thereof (e.g. See Figure 1 and 8; col. 5, lines 54-67; col. 6, lines 1-60).
	Regarding claim 58, Taylor further discloses wherein a connector of the particulate filter regeneration system includes the one or more supply lines, at least a portion of at least one supply line of the one or more supply lines is configured to be positioned in a flow path of the exhaust pipe while the connector is coupled to the exhaust pipe (e.g. See Figure 1 and 8; col. 5, lines 54-67; col. 6, lines 1-60).

Allowable Subject Matter
Claims 44-46, 49-50, and 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and also to overcome the claim objections set forth in this Office action, such as to overcome the rejection(s) under 35 U.S.C. 101, and 112 2nd paragraph.
	Since allowable subject matter has been indicated, applicant is encouraged to submit Final Formal Drawings (If Needed) in response to this Office action.  The early submission of formal drawings will permit the Office to review the drawings for acceptability and to resolve any informalities remaining therein before the application is passed to issue.  This will avoid possible delays in the issue process.

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of six patents:
	Robel et al. (Pat./Pub. No. US 2009/0035195), Yang et al. (Pat./Pub. No. US 10443466), Huang et al. (Pat./Pub. No. US 2017/0087515), Reba (Pat./Pub. No. US 2012/0210982), Vigliotta et al. (Pat./Pub. No. US 2016/0214732), and Golin et al. (Pat./Pub. No. US 2013/0343959), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        September 21, 2022